Citation Nr: 0427995	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  04-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUE

Entitlement to an increased evaluation of the service-
connected status post repair of severed tendons, right ankle 
and lower leg currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 RO rating decision.  

In the course of his appeal the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran is seeking a rating in excess of 10 percent for 
his service-connected ankle condition.  He essentially 
contends that the level of impairment caused by his 
disability is more severe than is contemplated by the 10 
percent disability rating currently assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5271 (2003).  

The Board acknowledges the August 2004 submission of a 
private medical opinion regarding the veteran's claim.  The 
Board notes, however, that this record was not accompanied by 
a waiver of initial consideration of that evidence by the 
agency of original jurisdiction.  

When the Board addresses a question that has not been 
addressed by the RO it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Notwithstanding the fact that the evidence has come from the 
veteran, the Board finds that this case must be returned to 
the RO for readjudication so as to avoid any prejudice to the 
veteran.  Therefore, the Board concludes that a remand of 
this case is necessary so that the RO can consider this 
evidence in the first instance.  

Furthermore, during his July 2004 hearing, the veteran 
expressed some dissatisfaction with previous VA examinations, 
which were conducted in December 2002 and January 2004 in 
order to determine the severity of his service-connected 
right ankle condition.  Therefore, in order to ensure that 
the veteran's disabilities have been thoroughly and 
accurately evaluated, the Board finds that the RO should make 
arrangements for the veteran to undergo another VA orthopedic 
examination.  

In addition, the Board emphasizes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (2003) and clinical findings must be expressed 
in terms of the degree of additional range-of-motion loss due 
to any pain on use, incoordination, weakness, fatigability, 
or pain during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Therefore, the examining physician should be requested to 
comment as to whether the veteran's service-connected 
disabilities result in any pain with use, weakened movement, 
excess fatigability, incoordination or any other functionally 
disabling symptoms.  

Additionally, and most importantly, this opinion should be 
expressed in terms of additional range-of- motion loss beyond 
that already demonstrated clinically.  In other words, any 
functional loss found, such as the pain complained of by the 
veteran, must be quantified as additional loss of motion.  
See DeLuca, supra.  

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The assistance provided by 
the VA will also include making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board finds that additional 
evidentiary development is needed prior to final appellate 
consideration of his claims.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent private treatment 
records are obtained and associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), which 
have treated him for his right ankle 
condition.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

3.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination to show the current severity 
of his service-connected right ankle 
disorder.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  The examiner should 
be asked to include x-ray studies and to 
provide complete observations of the 
ranges of motion of the right ankle.  All 
findings should be reported in detail.  
The examination report should include 
specific responses to the following 
medical questions:  What are the ranges 
of motion of the veteran's right ankle?  
Does the veteran's right ankle exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?  
Does pain significantly limit functional 
ability during flare-ups or when the 
right ankle is used repeatedly over a 
period of time (these determinations 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?  

4.  Following the completion of the 
requested development, the RO should 
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and representative, if any, 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




